                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                         Case No. 1:17-CV-00256


SHIRLEY TETER,
                                           INDEX OF EXHIBITS TO SHIRLEY
                    Plaintiff,             TETER’S BRIEF IN RESPONSE TO
                                             DEFENDANTS’ MOTION FOR
       v.                                      SUMMARY JUDGMENT

PROJECT VERITAS ACTION FUND
et al.,

                   Defendants



Ex 1    Excerpts from November 29, 2018 Deposition of Shirley Ann Teter
Ex 2    Excerpts from November 28, 2018 Deposition of James E. O’Keefe, III
Ex 3    Vogel, Kenneth P., James O’Keefe, Practitioner of the Sting, Has an Ally in
        Trump,” THE NEW YORK TIMES (December 7, 2017),
        https://www.nytimes.com/2017/12/07/us/politics/james-okeefe-project-
        veritas-trump.html
Ex 4    Elliott, Philip, Everything We Know About the Latest James O’Keefe Video
        Sting, TIME (October 18, 2016) , http://time.com/4536212/james-okeefe-
        project-veritas-video-democrats/
Ex 5    Report of the Attorney General on the Activities of ACORN in California,
        CALIFORNIA DEPARTMENT OF JUSTICE (April 1, 2010),
        http://ag.ca.gov/cms_attachments/press/pdfs/n1888_acorn_report.pdf
Ex 6    Cillizza, Chris, What James O’Keefe Doesn’t Get About the Media, CNN
        (November 28, 2017), https://www.cnn.com/2017/11/28/politics/project-
        veritas-washington-post/index.html?no-st=1548093429
Ex 7    Boburg, Shawn, Davis, Aaron C., and Crites, Alice, A woman approached
        The Post with dramatic – and false – tale about Roy Moore. She appears to
        be part of undercover sting operation,” THE WASHINGTON POST (November
        27, 2017), https://www.washingtonpost.com/investigations/a-woman-
        approached-the-post-with-dramatic--and-false--tale-about-roy-moore-sje-



       Case 1:17-cv-00256-MR Document 43-1 Filed 01/22/19 Page 1 of 3
         appears-to-be-part-of-undercover-sting-operation/2017/11/27/0c2e335a-
         cfb6-11e7-9d3a-bcbe2af58c3a_story.html?utm_term=.b66fcd8e1791
Ex 8     Excerpts from November 20, 2018 Deposition of Robert Joel Halderman
Ex 9     Project Veritas, NC Non-Citizens Voting, Dead Offered Ballots, UNC
         Officials Embrace Voter Fraud, YOUTUBE (May 15, 2012),
         https://www.youtube.com/watch?v=ptSrcNvJzBQ
Ex 10    Affidavit of Fernando Romero
Ex 11    Project Veritas Action, James O’Keefe Offered a Bus load of Ballots in
         North Carolina, YOUTUBE (Nov. 3, 2014),
         https://www.youtube.com/watch?v=V-uKdEmBGfs
Ex 12    Markay, Lachlan, James O’Keefe Donor Flees Over Failure to Disclose
         Criminal Record, DAILY BEAST (Dec. 2017),
         https://www.thedailybeast.com/james-okeefe-donor-flees-over-failure-to-
         disclose-criminal-record
Ex 13    North Carolina Secretary of State Charitable Solicitation Licensing Division
         Annual Report for July 1, 2015 through June 30, 2016
Ex 14    Excerpts from August 16, 2018 Deposition of Gregory Meade
Ex 15    Excerpts from October 18, 2018 Deposition of Michael Granados Orozco
Ex 16    Excerpts from November 30, 2018 Deposition of Ruth C. Smith
Ex 17    Excerpts from November 30, 2018 Deposition of Joanne Comerford
Ex 18    Excerpts from November 15, 2018 Deposition of Christian Lee Hartsock
Ex 19    PVDEF0002543; Video of Scott Foval phone call
Ex 20    PVDEF0005225-5243; AAR Form, O’Keefe Depo. Ex 1
Ex 21    PVDEF008534-8710; Transcript of Scott Foval Meeting, O’Keefe Depo. Ex
         2
Ex 22    Affidavit of Scott Foval
Ex 23    Hartsock Deposition Exhibit 19; Dearden, Lizzie, “Muslim Woman
         Removed from Donald Trump Rally ‘for Handing Out Pens,’” Independent
         (Aug. 19, 2016)
Ex 24    O’Keefe Deposition Exhibit 22; September 29, 2016 email from James
         O’Keefe regarding “TARGET Foval/creamer release date”
Ex 25    PVDEF0001826; October 3, 2016 email from James O’Keefe regarding
         “Big Money Bonuses for You”
Ex 26    O’Keefe Deposition Exhibit 9; October 14, 2016 email from Christian
         Hartsock to Joe Halderman regarding “Embargoed!!! DO not share!!!”
Ex 27    PVDEF0000467; October 14, 2016 email from Joel Pollak to James
         O’Keefe regarding “CONFIDENTIAL – drafts (3)”
Ex 28    Pollak, Joel B., Attorney for ‘Bird-Dogging’ Victim: Assault Charges a
         ‘Hoax,’ BREITBART NEWS (October 17, 2016),

                                         1

        Case 1:17-cv-00256-MR Document 43-1 Filed 01/22/19 Page 2 of 3
         https://www.breitbart.com/politics/2016/10/17/attorney-for-bird-dogging-
         victim-assault-charges-a-hoax/
Ex 29    O’Keefe Deposition Exhibit 13; October 15, 2016 email from Joe
         Halderman to Fredy Mfuko and James O’Keefe regarding “more”
Ex 30    Veritas Draft, Behind the Scenes Mash-up, YOUTUBE (Jan. 9, 2017),
         https://www.youtube.com/watch?v=YnzC7Y10di4&feature=youtu.be
Ex 31    Donovan, Evan, Undercover video claims Asheville woman punched at
         Trump rally was planted by DNC, WLOS (October 19, 2016),
         https://wlos.com/news/local/undercover-video-claims-asheville-woman-
         punched-at-trump-rally-was-planted-by-dnc
Ex 32    Pollak, Joel B., Woman Backtracks on Assault Claim After O’Keefe Video,
         BREITBART NEWS (October 20, 2016),
         https://www.breitbart.com/politics/2016/10/20/okeefe-woman-backtracks-
         assault-claim-project-veritas-video/
Ex 33    O’Keefe Deposition Exhibit 23; Eder, Steve and Martin, Jonathan, Videos
         Put Democrats on Defensive About Dirty Tricks, THE NEW YORK TIMES
         (October 20, 2016).
Ex 34    O’Keefe Deposition Exhibit 24; October 21, 2016 email from James
         O’Keefe to Jon Richards and Ken Konstanzer regarding “We’re in Friday’s
         Print Edition, New York Times, AGAIN”
Ex 35    Affidavit of Joel Jacobson
Ex 36    Teter 01688 FILED UNDER SEAL
Ex 37    Teter 01689 FILED UNDER SEAL
Ex 38    Teter 01692 FILED UNDER SEAL
Ex 39    Screenshot of description of YouTube channel for Video I
Ex 40    PVDEF0007235-43; “Rigging the Election-Inciting Violence – part 1 –
         Draft 13
Ex 41    Excerpts from November 20, 2018 Deposition of Russell Joseph Verney
Ex 42    PVDEF0010077; Video Clip from October 19, 2016 Presidential debate
Ex 43    Phone records produced by Tracfone pursuant to Defendants’ subpoena
Ex 44    PVDEF0002915; October 21, 2016 email from James O’Keefe regarding
         “Nothing?”
Ex 45    PVDEF0002927; October 28, 2016 email from James O’Keefe regarding
         “James O’Keefe here – Discussion”
Ex 46    PVDEF0002977-80; October 22, 2016 email from James O’Keefe regarding
         “What a difference a day makes…”
Ex 47    2016 Form 990 for Project Veritas, filed November 15, 2017



                                       2

        Case 1:17-cv-00256-MR Document 43-1 Filed 01/22/19 Page 3 of 3
